Citation Nr: 0925691	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  06-13 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2001 to April 
2005.

This matter initially came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision issued by 
the Regional Office (RO) in Muskogee, Oklahoma.

This matter was previously remanded by the Board in May 2008.  
The additional development prescribed therein having been 
completed to the extent possible, this case was returned to 
the Board for appellate disposition.


FINDINGS OF FACT

1.  The evidence does not show that any currently diagnosed 
low back disorder is related to the Veteran's military 
service.  Degenerative changes were first demonstrated over 1 
year after separation.

2.  The evidence does not show that the Veteran currently has 
a bilateral knee disorder that is related to his military 
service.

3.  The evidence does not show that any currently diagnosed 
shoulder disorder is related to the Veteran's military 
service.  Degenerative changes were first demonstrated over 1 
year after separation.

4.  The Veteran failed to report for three VA examinations to 
ascertain the nature and etiology of any current pathology.  
He has not indicated a willingness to report, nor has his 
representative indicated he would report.




CONCLUSIONS OF LAW

1.  The Veteran's low back disability was not shown to have 
been incurred in or aggravated by his service or by a disease 
or injury in service, arthritis may not be presumed to have 
been incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.655 (2008).

2.  The Veteran was not shown to have a bilateral knee 
disability that was incurred in or aggravated by his service, 
or that was caused by a disease or injury in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.655 (2008).

3.  The currently diagnosed left shoulder disability was not 
shown to have been incurred in or aggravated by the Veteran's 
service or by a disease or injury in service, arthritis may 
not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.655 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b) (1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
1320.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) decision  in  Dingess v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), in which the Court held that 
VCAA notice requirements are applicable to all five elements 
of a service connection claim.  Thus, the Veteran must be 
notified that a disability rating and effective dates for the 
award of benefits will be assigned if service connection is 
awarded.  Id at 486. 

Here, the May 2008 Board remand noted that the Veteran had 
not been provided with proper notice as required by the VCAA 
and Dingess prior to the appealed from rating decision.  The 
remand directed the RO/AMC to provide VCAA compliant notice 
to the Veteran.  In accordance with this instruction, the 
Veteran was sent a letter dated in May 2008 that explained 
what the evidence needed to show in order to establish 
service connection for a claimed disability and explained 
VA's and the Veteran's respective duties to obtain evidence.  
The May 2008 letter also adequately explained how VA 
determines disability ratings and effective dates.  The 
Veteran's claims were subsequently readjudicated in a 
Supplemental Statement of the Case (SSOC) dated in February 
2009, thereby curing any pre-decisional notice errors.  

The Board finds that the May 2008 letter described above 
satisfied the requirements of the VCAA, Dingess, and the 
instructions concerning notice to the Veteran that were set 
forth in the May 2008 Board remand.  

In addition to the duty to assist, VA must make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In connection with the current appeal, VA 
has of record VA treatment records and service treatment 
records.  As instructed in the May 2008 Board remand, the 
Veteran was contacted and requested to identify all VA and 
private treatment that he received for his back, knees, or 
left shoulder.  The Veteran did not respond to this letter.

A VA contracted pre-discharge examination was provided in 
connection with this claim in February 2005.  In its May 2008 
remand, the Board directed that a more recent VA examination 
needed to be conducted.  In November 2008, the RO/AMC sent 
the Veteran a letter notifying him that it contacted the VA 
medical facility in Fayetteville, Arkansas and requested that 
he be scheduled for an examination there.  The letter 
informed the Veteran that his examination could not be 
conducted at the Muskogee, Oklahoma VA Medical Center (VAMC) 
since the Veteran is employed there.  The VAMC in 
Fayetteville is the next closest VA medical facility.  The 
letter contained the following language:

If You Don't Report for the Examination

The law states that when a claimant, without good 
cause, fails to report for an examination or 
reexamination, the claim shall be rated based on 
the evidence of record.  Example [sic] of good 
cause includes, but is not limited to, illness or 
hospitalization of the claimant, death of a family 
member, etc.  Without the examination, we may have 
to deny your claim, or you might be paid less than 
you otherwise would.

The Veteran was sent a letter in November 2008 notifying him 
of the date, time, and place of his examination.  A notation 
on a copy of the letter indicates that the Veteran cancelled 
the appointment for work related reasons.  The Veteran's 
examination was rescheduled.  A notation on a copy of the 
letter that notified the Veteran of his rescheduled 
appointment indicates that he cancelled the appointment due 
to weather.  The Veteran's examination was again rescheduled.  
The record reflects that this time the cancelled the 
examination because his daughter was ill.  There is no 
indication in the claims file that the Veteran requested his 
examination to be again rescheduled.  The Veteran was sent an 
SSOC in February 2008 that informed him of the consequences 
of his failure to report for his examination.  The Veteran 
did not thereafter indicate any willingness to appear for an 
examination.  His representative submitted a statement dated 
in February 2009 in which he conceded that all aspects of the 
Board's May 2008 remand "appear to have been fully 
addressed."  The Veteran's representative did not request 
that the Veteran's examination be rescheduled nor did he 
indicate that the Veteran was willing to report for an 
examination.

The Board finds that, under the circumstances, the Veteran 
did not show a willingness to cooperate with the examination.  
The reasons given for the cancellations are not supported 
with any documentation, and after being advised of the 
consequences of his failure to report, there is no indication 
that he would report if another examination was scheduled.  
It is well established that the duty to assist is not always 
a one way street.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Veterans generally have a reciprocal duty to 
cooperate with VA in its efforts to obtain evidence; this 
duty includes attending scheduled VA examination 
appointments.  The Veteran was uncooperative with VA's 
repeated attempts to examine him with respect to his claimed 
disabilities.  Each time he was scheduled for an examination 
he cancelled the appointment, citing various excuses as noted 
above and he did not thereafter indicate a willingness to 
appear for examination.  Thus, the Board finds that no 
further assistance is required in this regard in order to 
comply with the Board's May 2008 remand or to fulfill the 
duty to assist. 

For the reasons set forth above the claims shall be decided 
based on the evidence of record, as set forth in 38 C.F.R. § 
3.655.

II. Service connection

Service connection may be granted for a disability resulting 
from disease or injury that was incurred in, or aggravated 
by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection for some chronic diseases, 
including arthritis, may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge if all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  The requirement that a current disability exist 
is satisfied if the claimant had a disability at the time his 
claim for VA disability compensation was filed or during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

	A)  Low Back

The Veteran claims that he has a low back disability that is 
related to his service.  

On a "Report of Medical History" dated in February 2005, 
the Veteran reported recurring low back pain that 
necessitated having to "constantly" change positions or get 
up to stretch.  At his separation examination on the same 
date, the Veteran's spine and musculoskeletal system were 
noted to be normal on evaluation.  However, the physician 
also noted that the Veteran reported low back pain with load 
bearing activity which he self-treated with Motrin 
(ibuprofen).  The Veteran's service treatment records do not 
otherwise reflect any complaints of, or treatment for, low 
back pain, a low back injury, or a low back disorder.  

The Veteran was afforded a pre-discharge VA contract 
examination in February 2005, shortly after his separation 
examination.  At that time, the Veteran reported a one year 
history of intermittent lower back pain.  He reported that 
certain positions aggravated this, but that his symptoms 
usually abated if he stretched or "pop[ped]" his back.  He 
denied prolonged or severe pains, radicular symptoms, or back 
injuries.  

Upon examination, the Veteran's range of motion of the 
thoracolumbar spine was normal and the Veteran had no 
complaints of radiating pain on motion.  The range of motion 
was not limited by pain, fatigue, weakness, lack of 
endurance, or incoordination after repetitive use.  There 
were no muscle spasms or tenderness noted.  Straight leg 
raises were negative bilaterally.  There were no signs of 
ankylosis or intervertebral disc syndrome.  Bowel, bladder, 
and erectile function were reported as normal.  X-rays of the 
lumbar spine did not reveal any abnormalities.  The examiner 
concluded that there was no clear pathology in order to 
render a diagnosis.  The examiner did not diagnose a low back 
disorder.

VA treatment records indicate that in June 2006 the Veteran 
reported chronic intermittent low and mid back pain which had 
its onset approximately 4 to 5 years previously.  The 
Veteran's thoracic and lumbosacral spine was x-rayed.  X-rays 
showed that the kyphosis was slightly accentuated and that 
there was a mild lower dorsal levoscoliosis which was 
interpreted as most likely positional in nature.  The 
radiologist's impression was that there were also mild 
degenerative changes to the lumbosacral spine.   

To the extent that the x-rays described above are indicative 
of the presence of a current low back disability, the 
evidence does not show that such disability is related to the 
Veteran's service.  While the Veteran complained of chronic 
intermittent low back pain at his separation examination and 
his pre-separation VA contracted examination, no 
abnormalities were found at either examination and no low 
back disability was then diagnosed.  Moreover, no low back 
disability was diagnosed within one year after the Veteran's 
service.  The first evidence indicative of a possible low 
back disability appeared on the June 2006 x-rays.  This was 
approximately 14 months after the Veteran was discharged from 
the service.  While the Veteran complained of low back pain 
prior to that time, "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), dismissed in part and vacated in 
part on other grounds 259 F.3d 1356 (2001).  

The Veteran failed to report to a VA examination to determine 
the nature and etiology of his claimed low back disability.  
Such an examination would have addressed whether the 
abnormalities shown on the June 2006 x-rays were indicative 
of the existence of a low back disability that caused the 
Veteran's reported low back pain during and after his 
service.  Thus, his claim must be decided without the benefit 
of this evidence.  38 C.F.R. § 3.655(b).  As noted above, the 
record does not contain evidence demonstrating that any low 
back disability that the Veteran may currently have is 
related to his military service.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, service connection for a 
low back disability is denied.

	B)  Bilateral Knee Disorder

The Veteran alleges that he has a bilateral knee disorder 
that is related to his service.  
 
The Veteran reported knee trouble on his February 2005 
"Report of Medical History."  He described this as 
occasional pain in the knees, primarily when standing.  The 
Veteran's separation examination indicated that the Veteran's 
lower extremities were normal to evaluation.  There was no 
effusion, warmth or redness of the knees.  Lachmann's, 
posterior drawer, McMurray's, joint line tenderness, and 
patellar trapping/compression tests were all negative.  The 
Veteran's service treatment records do not show any other 
complaints of, or treatment for, knee problems.  The Veteran 
denied any problems with swollen, stiff, or painful joints on 
a post-deployment health assessment in February 2004.

At his VA contract pre-discharge examination, the Veteran 
reported knee problems since his deployment to Afghanistan.  
He reported that he had discomfort in his knees during his 
deployment when he had to do a great deal of marching while 
carrying heavy packs and when he had to stand for long 
periods of time.  He also sometimes experienced similar 
symptoms when running.  These symptoms did not persist and 
the Veteran denied other symptoms including unsteadiness, 
locking, instability, or weakness of the knees.  

Upon examination, the appearance of the knee joints was 
within normal limits with no abnormalities found on either 
inspection or palpation.  There was no undue varus or valgus 
laxity.  McMurray's, drawer, and Lachmann's tests of both 
knees were negative.  The range of motion of the knees was 
normal.  The range of motion was not limited by pain, 
fatigue, weakness, lack of endurance, or incoordination after 
repetitive use.  X-rays of the knees showed normal knees.  
The examiner concluded there was no clear pathology to render 
a diagnosis.  He did not diagnose a bilateral knee disorder.

VA treatment records do not show treatment for a knee 
disorder after service. 

As previously noted, the Veteran failed to appear for an 
examination to determine whether he has a current bilateral 
knee disability and, if so, the nature and etiology thereof.  
His claim must therefore be decided without this evidence.  
38 C.F.R. § 3.655(b).  

There is no evidence of a current knee disability.  While the 
Veteran reported some knee pain while he was in service, pain 
alone is not a compensable disability.  Sanchez-Benitez, 13 
Vet. App. at 285.  Moreover, there is no evidence that the 
Veteran continued to experience knee pain after service.  
Since there is no evidence of either a current bilateral knee 
disability or a relationship of such disability to the 
Veteran's  service, service connection for this disability 
must be denied.  The benefit of the doubt doctrine is not 
applicable because the preponderance of the evidence is 
against the Veteran's claim. See, e.g., Gilbert 1 Vet. App. 
at 55; 38 U.S.C.A. § 5107(b).  

	C)  Left Shoulder

The Veteran claims that he has a left shoulder disability 
that is related to his military service.

The Veteran's service treatment records do not reflect any 
complaints of, or treatment for, a left shoulder disability.  
The Veteran denied any problems with swollen, stiff, or 
painful joints on a post-deployment health assessment in 
February 2004.  The upper extremities were noted to be normal 
at his February 2005 separation examination.  The Veteran 
denied any swollen or painful joints or impaired use of his 
arms on a "Report of Medical History" dated on that same 
day. 

At his pre-discharge VA contracted examination in February 
2005, the Veteran told the examiner that his left shoulder 
started bothering him while serving in Iraq in April 2004.  
He reported that he often carried heavy equipment and did a 
great deal of lifting and twisting.  He reported that his 
shoulder at times would "pop", and thereafter he would 
experience slow, steady pain.  He reported that at other 
times he experienced a dull pain with no identifiable 
precipitating event.  The Veteran reported that this pain did 
not impair the function of his left shoulder or result in 
reduced range of motion or weakness.  He denied any specific 
injury to his left shoulder.  

On examination, the general appearance of the Veteran's left 
shoulder was normal.  His shoulder girdle strength and range 
of motion were normal.  The range of motion was not limited 
by pain, fatigue, weakness, lack of endurance, or 
incoordination after repetitive use.  There was no 
crepitation.  An x-ray of the left shoulder showed a normal 
shoulder.  The examiner concluded there was no clear 
pathology to render a diagnosis.  The examiner did not 
diagnose a left shoulder disorder.  

VA treatment records show that the Veteran complained of left 
shoulder pain after service.  In July 2005, the Veteran 
reported injuring his left shoulder.  He reported that he was 
doing heavy work the previous day, and his shoulder became 
sore.  He also reported that he experienced shoulder pain in 
service which was described as "overuse type problems."  He 
reported that his shoulder hurt with any activity. Later that 
month the Veteran reported left shoulder pain that onset 
approximately one year earlier.  He reported that he believed 
that he injured his shoulder while he was deployed in 
Afghanistan.  He reported that he did construction work, 
which caused increased shoulder pain.  At that time, the 
range of motion of the left shoulder was limited to 142 
degrees flexion and 120 degrees abduction.  Rotation was 
within normal limits.  The Veteran's left shoulder was tender 
to palpation.  The assessment was chronic left shoulder pain.  

Subsequently, the Veteran continued to complain of left 
shoulder pain.  In June 2006, the Veteran's left shoulder was 
x-rayed and the impression was that there were mild 
degenerative changes.  In or about April 2007, the Veteran 
had an MRI of his left shoulder.  The report showed some 
acromioclavicular arthritis and a down sloping acromion which 
suggested impingement.  There was no evidence of a tear.  At 
that time, the Veteran reported that his left shoulder pain 
began when he was lifting 100 pound sacks of equipment while 
on active duty.  He was treated with a steroid injection.  

While the evidence shows that the Veteran currently has 
arthritis in the acromioclavicular area of the left shoulder, 
this disability was not shown to have been present in service 
or within one year thereafter, nor was it shown to have been 
caused by service.  Arthritis was first seen on x-ray 
approximately 14 months after service.  An earlier x-ray of 
the left shoulder in February 2005 showed a normal left 
shoulder. 

The Veteran failed to report for a VA examination that would 
have addressed the etiology of his left shoulder arthritis.  
As the record now stands there is no opinion that relates 
current pathology to service, and chronic impairment was not 
shown in service.  Thus, his claim must be decided without 
the benefit of this evidence.  38 C.F.R. § 3.655(b).  As 
noted above, the record does not contain evidence 
demonstrating that the Veteran's arthritis of the left is 
related to his military service.  While the Veteran 
attributes his left shoulder disability to heavy lifting 
while in service, he lacks the specialized training and 
credentials to offer an expert opinion as to the etiology of 
any medical condition.  See, e.g. Wallin v. West, 11 Vet. 
App. 509, 514 (1998).  See also, e.g., Espiritu v. Derwinski,  
2 Vet. App. 492, 494-495 (1992). 

The benefit of the doubt doctrine is not applicable because 
the preponderance of the evidence is against the Veteran's 
claim. See, e.g., Gilbert 1 Vet. App. at 55; 38 U.S.C.A. § 
5107(b).  
ORDER

Service connection for a low back disorder is denied.  

Service connection for a bilateral knee disorder is denied.

Service connection for a left shoulder disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


